Citation Nr: 1606674	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disability (other than obstructive sleep apnea), to include as due to an undiagnosed illness related to service in Southwest Asia.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness related to service in Southwest Asia.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness related to service in Southwest Asia.

4.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness related to service in Southwest Asia.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a heart disability, to include as due to an undiagnosed illness related to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Michael Eby, II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1993 to August 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the New Orleans, Louisiana Department of Veteran Affairs (VA) Regional Office (RO).  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the claims involving gastrointestinal and heart disabilities were originally claimed by the Veteran specifically as irritable bowel syndrome and congestive heart failure, respectively.  However, upon review of the evidence, there are multiple gastrointestinal and heart diagnoses.  Therefore, the Board has amended those issues to afford the Veteran the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issue of service connection for skin cancer has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a gastrointestinal disability, obstructive sleep apnea, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Nothing of record suggests the Veteran has a current respiratory disability, or objective indications of such, other than obstructive sleep apnea.  

2.  The Veteran has been diagnosed with migraine headaches, which are not a qualifying chronic disability under the meaning of 38 C.F.R. § 3.317(a)(2)(i);  STRs are silent as to any diagnoses, complaints, or treatment related to headaches; and his headaches are not otherwise shown to be related to his military service.

3.  At his October 2015 hearing before the undersigned, prior to the promulgation of a decision in the matter, the Veteran withdrew his appeals for entitlement to service connection for diabetes mellitus, type II and bilateral peripheral neuropathy of the upper and lower extremities.

4.  The Veteran has been diagnosed with a low back disability; STRs reflect a single complaint of low back pain; low back arthritis was not manifested during service or in the first postservice year; and the Veteran's current low back disability is not shown to be otherwise related to his military service or injuries therein.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disability (other than obstructive sleep apnea) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2015). 

2.  Service connection for headaches is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2015). 

3.  The criteria for withdrawal of a substantive appeal on the issue of service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of a substantive appeal on the issue of service connection for bilateral peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of a substantive appeal on the issue of service connection for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Veteran is withdrawing his appeals in the matters involving diabetes and peripheral neuropathy, and the matters of service connection for obstructive sleep apnea, a gastrointestinal disability, and a heart disability are being remanded, a discussion of the VCAA's impact is not necessary, as any notice or duty to assist omission is harmless at this time.  With respect to the remaining claims on appeal, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  During the October 2015 hearing, the undersigned explained the issues, to include the elements and types of evidence needed to substantiate the Veteran's claims, and demonstrated knowledge of the issues on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  These matters were most recently readjudicated in the October 2014 supplemental statement of the case (SSOC).  While the Board acknowledges that additional evidence has been received since then which has not been considered by the AOJ in the first instance, the Veteran expressly waived his right to such consideration at the October 2015 hearing.  He has had ample opportunity to respond and supplement the record, and has not alleged that any other records pertinent to the matters being adjudicated remain outstanding.  To that end, the Board acknowledges that, as will be discussed in the remand portion below, some private treatment records do appear to be outstanding.  However, such records do not pertain to the claims being adjudicated on the merits at this time.  In any case, to the extent that any private records pertinent to the claims being adjudicated are missing, the Board emphasizes that the ultimate burden is on the Veteran to ensure that such records are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

VA examinations were conducted in conjunction with the claims being adjudicated in August 2011 and October 2014.  Together, the reports of those examinations reflect consideration of the entire record and all medical opinions provided therein are accompanied by explanatory rationale.  Therefore, they are cumulatively adequate to support a decision on the merits.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In addition, as the Veteran's service records confirm service in the Southwest Asia theater of operations during the Persian Gulf War, presumptive service connection may alternatively be established under 38 U.S.C.A. § 1117.  In such cases, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and IBS.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Dismissed claims

The Board will first discuss the claims that have been withdrawn by the Veteran.  The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

At the October 2015 hearing, prior to the promulgation of a decision in this appeal, the Veteran (through his representative) expressly withdrew his appeals seeking service connection for diabetes and bilateral peripheral neuropathy of the upper and lower extremities.  Therefore, the Board finds that there remains no allegation of error of fact or law remaining for appellate consideration, and it has no jurisdiction to review those matters.  Accordingly, they are dismissed.

Respiratory disability (other than obstructive sleep apnea)

The Veteran contends that he has a respiratory disability (other than obstructive sleep apnea) which is related to his military service, to include as an undiagnosed illness under 38 C.F.R. § 3.317.

There is very little evidence in the record addressing respiratory disabilities other than obstructive sleep apnea.  VA treatment records from July 2001 onwards are silent for any respiratory diagnoses other than obstructive sleep apnea.  The Veteran himself has never made any specific allegations regarding the nature of his alleged respiratory disability.  On October 2014 VA respiratory examination, he was diagnosed only with obstructive sleep apnea with no other respiratory disability or pathology.  In fact, he himself admitted he was "not sure why [a claim for] a respiratory condition was requested" at the time.  

The Board first notes that there is a critical distinction to be made here.  Although the Veteran is not shown to have any respiratory diagnosis other than obstructive sleep apnea, the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are nonetheless not triggered because he is also not shown to have any respiratory pathology other than that associated with obstructive sleep apnea.  Therefore, no objective indications of any chronic respiratory disability other than obstructive sleep apnea are shown.  Absent the application of 38 C.F.R. § 3.317, without evidence of a current diagnosis, there is no basis for awarding service connection for a respiratory disability other than obstructive sleep apnea.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Headaches

There is also very little evidence relating to his claimed headaches in the record.  STRs are completely silent for any diagnoses, treatment, or complaints related to headaches.  VA treatment records include references to headaches, but the Veteran does not appear to have sought significant treatment for such complaints.  In fact, he himself admitted at the October 2015 hearing that he was not seeking treatment for such complaints.  On October 2014 VA neurological examination, he was diagnosed with migraine headaches that he reported began around 2010, expressly denying any prior headaches.  The examiner indicated the Veteran's migraine headaches are a chronic multisymptom illness with a partially explained etiology that is not related to specific exposure events in Southwest Asia.  In so finding, he cites to the Veteran's own denial of any headaches until 2010, long after his service in Southwest Asia ended in 1996, and opined that a remote exposure event could not cause such a delayed onset.  

Based on the evidence of record, the Board concedes the Veteran currently has migraine headaches.  However, as a disability has clearly been diagnosed, the October 2014 VA examiner specifically identified such as a chronic multisymptom illness with a partially explained etiology, and there is no medical evidence suggesting otherwise, his migraines do not constitute a qualifying chronic disability under 38 C.F.R. § 3.317, and the presumptive provisions therein do not apply.  Consequently, the Veteran must show that his migraine headaches are directly related to his military service or the alleged environmental exposures therein in order to substantiate his claim.  While there is no evidence of any diagnoses, complaints, or treatment for headaches during service, the Veteran has alleged that he was exposed to environmental hazards, specifically including dust storms, during his time in Saudi Arabia, and is perfectly competent to do so; thus, such exposure is conceded.  The critical question to be resolved is whether his current migraines are medically related to such exposures.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Here, the only relevant medical opinion is that of the October 2014 VA examiner, described above.  As it is supported by a rationale which cites to the Veteran's own admissions regarding onset of his headaches, it is highly probative.  Absent any medical evidence to the contrary, it is also persuasive.  Therefore, service connection for migraine headaches is not warranted. 

Low back disability

The Veteran contends that he has a low back disability related to either a documented injury in service or heavy lifting and general physical strain therein.  

STRs show the Veteran was treated for low back pain after playing basketball in March 1995.  The record does not indicate any diagnoses other than pain, and there is no evidence of any follow-up treatment or evaluation.  Subsequent STRs are silent for any mention of back problems.  In December 2004, VA records show a diagnosis of low back pain.  On August 2011 VA examination, the Veteran was diagnosed with age or size-related degenerative disc disease (DDD) of the lower lumbar spine that the examiner opined was unrelated to military service because the low back pain noted therein was trivial and did not affect the remainder of his military career or prevent him from working in construction postservice.  Significantly, the examiner also noted that the Veteran did not begin medicating for his low back until 2005, nine years after separation.  Finally, the examiner noted that the injury in question did not cause any changes to X-rays, which show DDD rather than post-traumatic signs.  At his October 2015 hearing, the Veteran testified that he did not recall any back injuries on active duty, but did perform heavy lifting and road marches while carrying 65 to 80 pounds of extra weight.  He said that his current back problems began about a year and a half or two years after discharge.

At the outset, the Board notes that it is not in dispute that the Veteran currently has low back arthritis.  However, there is no evidence that such disability was diagnosed during service, or within the first postservice year, or that the Veteran has experienced continuity of symptomatology since service.  Therefore, service connection is not warranted on the basis that a low back disability was first diagnosed in service and has persisted, or on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309(a), or on the basis of continuity of symptomatology.  In so finding, the Board has considered his lay testimony indicating symptoms began a year and a half or two years postservice.  Such evidence does not support a finding of continuity of symptomatology since service.  Further, there must be medical evidence of arthritis (or a similar chronic disease under 38 C.F.R. § 3.309(a)) manifesting to a compensable degree within a year of separation in order to trigger the relevant presumptive provisions.  

Consequently, in order to substantiate his claim, the Veteran must show that his current low back disability is otherwise related to his military service or injuries therein.  To that end, an injury in service is conceded based on the March 1995 STR noting low back pain.  However, whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  The only relevant medical opinion in the record is that of the August 2011 VA examiner.  As that opinion is accompanied by an explanatory rationale citing to the lack of any subsequent back pathology after the March 1995 injury, the large interval between discharge and beginning medication for his condition, and the fact that imaging studies did not suggest post-traumatic changes, the Board finds it is well-supported and highly probative evidence in this matter.  While it acknowledges that the Veteran has since alleged that his back symptoms began much closer to separation, even accepting such statements at face value, there would still be one to two years of space between discharge and onset of his current low back problems and an even longer interval since the March 1995 injury.  Moreover, he does not allege continuity of symptoms since his injury in service.  Critically, there is no other medical evidence or opinion which contradicts the August 2011 examiner's opinion, rendering it persuasive in the matter (particularly considering the examiner's medical expertise and training).  Therefore, service connection for a low back disability is also not warranted on the basis that it is otherwise related to the Veteran's service or injuries therein.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for a respiratory disability (other than obstructive sleep apnea), headaches, and a low back disability.  Thus, the benefit-of-the-doubt rule does not apply, and the appeals in those matters must be denied.


ORDER

The appeals seeking service connection for a respiratory disability (other than obstructive sleep apnea), headaches, and a low back disability are denied.

The appeals seeking service connection for diabetes mellitus, type II, and bilateral peripheral neuropathy of the upper and lower extremities are dismissed.


REMAND

As noted in the introduction, despite the fact that the Veteran specifically sought service connection for irritable bowel syndrome, a review of the record shows that there are several other diagnoses affecting the digestive system, and more importantly, productive of symptoms that he currently suggests are solely due to his irritable bowel syndrome.  The October 2015 VA intestinal and Gulf War examinations yielded only one diagnosis-chronic diarrhea (which the examiner indicates also causes rectal bleeding).  Aside from the fact that diarrhea seems to more closely approximate a symptom than a disability, VA treatment records note additional diagnoses of gastroenteritis (causing diarrhea and stomach pain) and hemorrhoids (causing rectal bleeding).  Therefore, further diagnostic clarification is needed prior to adjudicating this matter on the merits.  Moreover, the failure to address such diagnoses on examination reflects an inadequate review of the available medical evidence.  Notably, the examiner also failed to note a March 1996 STR describing complaints of stomach pain and diarrhea, raising questions regarding a direct relationship between the present pathology and his military service that are left unanswered by the medical opinions provided.  Finally, since the October 2014 VA examination, the Veteran has alleged, for the first time, a specific environmental exposure (i.e., dust storms) during his service in Saudi Arabia.  Consideration of such evidence in delivering the medical opinions sought is critical to ensuring the Board considers all applicable theories of entitlement.  In light of the above, the Board finds that a new opinion is needed to determine the nature and likely etiology of the Veteran's gastrointestinal disability.  The Veteran also testified at the October 2015 hearing that he receives primary care from his gastrointestinal problems from a private doctor, Dr. Nwabueze.  Although he indicated that such records should be associated with his file, the only records from Dr. Nwabueze found therein relate solely to cardiological treatment.  As the matter must be remanded for additional development, and such records may contain pertinent information that is critical to determining the nature and etiology of his gastrointestinal complaints, efforts should be made to secure them. 

With respect to the Veteran's obstructive sleep apnea, the Board notes that the October 2014 VA examiner's opinion only indicates that such is secondary to morbid obesity, and therefore not related to his service in Southwest Asia.  First, the Board notes that there is virtually no explanation for this conclusion, which is particularly troubling since the medical evidence indicates the Veteran has been obese since prior to enlistment, but was only diagnosed with obstructive sleep apnea in 2005.  Such fact makes it somewhat difficult to logically reconcile the implication that his obstructive sleep apnea is solely related to obesity after his military service.  Moreover, just as noted above, the Veteran only alleged specific exposure to dust storms in service after the October 2014 examiner gave his opinion regarding exposures in service.  Therefore, he did not have the opportunity to consider that allegation at the time.  Consequently, a supplementary medical opinion is needed before the Board can adjudicate that matter on its merits.

Finally, the Board turns to the Veteran's heart disability.  Here, the October 2014 VA examiner diagnosed only the Veteran with cardiomyopathy and infectious pericarditis, but noted that he was previously diagnosed with congestive heart failure.  Later in that report, the examiner indicates that cardiomyopathy is secondary to hypertension, and his pericarditis had an infectious etiology.  However, on contemporaneous Gulf War examination, the examiner refers to his heart disease only in terms of his congestive heart failure (which is also found to be secondary to hypertension) with no mention of cardiomyopathy or pericarditis.  Much like the opinion for obstructive sleep apnea, the examiner simply concludes that his congestive heart failure and/or cardiomyopathy are secondary to hypertension, offering no rationale or explanation.  Furthermore, the examiner indicates the Veteran's cardiological symptoms (i.e., chest pains, shortness of breath) began in 2006 and, while the Veteran did experience such symptoms in 2006 that eventually yielded diagnoses of cardiomyopathy and pericarditis, a review of his VA treatment records shows a diagnosis of congestive heart failure (with undetermined etiology) as early as July 2001.  Thus, it again does not appear that the October 2014 examiner conducted a thorough review of the relevant medical evidence in evaluating the Veteran's heart disability.  Finally, the Board again notes that the Veteran has since provided a specific allegation of dust exposure that the October 2014 VA examiner did not have the opportunity to consider.  Consequently, a supplementary medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA treatment and adequately identified private treatment (including from Dr. Nwabueze) that the Veteran has received for a gastrointestinal disability, obstructive sleep apnea, or a heart disability.

2. Then, request a supplementary medical opinion from an appropriate physician to determine the nature and likely etiology of the Veteran's gastrointestinal disability.  Based on a review of the entire record, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each gastrointestinal disability entity found, and identify the symptoms and pathology associated with each.  The examiner should also indicate whether the Veteran has any gastrointestinal pathology that cannot be attributed to any known clinical diagnosis and if so, identify such pathology.

b. For each gastrointestinal disability diagnosed, please indicate whether such is a chronic multisymptom illness of unknown etiology.  For purposes of this examination, such illnesses include functional gastrointestinal disorders (such as irritable bowel syndrome).  

c. For any diagnosed gastrointestinal disability that is not found to be a chronic multisymptom illness of unknown etiology, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service.  The examiner should specifically consider and discuss, as necessary, the March 1996 STR noting stomach pain and diarrhea and his alleged exposure to dust storms.

The examiner must provide a complete rationale for all opinions, citing to supporting factual data and medical literature as appropriate.  All findings must be reconciled with any conflicting medical evidence in the record.

3. Then, request a supplementary medical opinion from an appropriate physician to determine the nature and likely etiology of the Veteran's obstructive sleep apnea.  Based on a review of the entire record, the examiner should provide responses to the following:

a. Is obstructive sleep apnea a chronic, multisymptom illness of unknown etiology?

b. If not, please indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is related to his military service, to include as due to exposure to dust storms therein.  If the Veteran's obstructive sleep apnea is felt to be secondary to obesity, the examiner should consider and discuss, as necessary, the significance of the fact that the Veteran has been obese since before service (the July 1993 preservice screening examination shows he was 76 inches tall and weighed 247 pounds, which yields a body mass index of 30.1).

The examiner must provide a complete rationale for all opinions, citing to supporting factual data and medical literature as appropriate.  All findings must be reconciled with any conflicting medical evidence in the record.

4. Then, request a supplementary medical opinion from an appropriate physician to determine the nature and likely etiology of the Veteran's heart disability.  Based on a review of the entire record, the examiner should provide responses to the following:

a. Please identify, by medical diagnosis, each heart disability entity found.  The examiner should specifically indicate whether the Veteran has any heart pathology that cannot be attributed to any known clinical diagnosis, and if so, identify such pathology.

b. For each heart disability diagnosed, please opine whether such disability is a chronic, multisymptom illness of unknown etiology.  For purposes of this examination, chronic, multisymptom illnesses of partially understood etiology do not qualify.

c. For any diagnosed heart disability that is not found to be a chronic multisymptom illness of unknown etiology, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service.  The examiner should specifically consider and discuss, as necessary, his alleged exposure to dust storms and note the record reflects diagnoses of congestive heart failure as early as 2001.  
 
The examiner must provide a complete rationale for all opinions, citing to supporting factual data and medical literature as appropriate.  All findings must be reconciled with any conflicting medical evidence in the record.

5. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


